[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 05-12973                ELEVENTH CIRCUIT
                                                             January 26, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                        ________________________                 CLERK

                    D. C. Docket No. 02-23680-CV-JEM

STEVEN BROTHER,
ROBERT SHORT,

                                                          Plaintiffs-Appellants,

                                   versus

CPL INVESTMENTS, INC.,
d.b.a. Ramada-South Miami/Dadeland,
                                                           Defendant-Appellee,

CHARLES L. LEEMON, III,
d.b.a. Ramada-South Miami/Dadeland,

                                                          Defendant.
                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (January 26, 2006)

Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:
      This appeal challenges an award of costs in favor of a prevailing

defendant/appellee and the award of attorneys fees as a sanction against counsel for

the plaintiffs/appellants. These awards are affirmed for the reasons set forth in the

detailed orders entered by the United States Magistrate Judge on January 13, 2005

and by the United States District Judge on April 27, 2005, which are fully supported

by the record.

      AFFIRMED.




                                         2